DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 16 are allowed over the closest cited prior art to Clark; Daniel O. et al. (US 20090238972 A1) and Kawasaki; Hiroyuki et al. (US 6782907 B2) after an updated search. See the Examiner’s claim analysis in the February 6, 2016 office action in parent case 14071784 (USPat. 10443127). 
Allowed claim 17 requires an ALD method with similar, but broader, structural recitations for the method than independent claims 1 and 16. The Examiner’s closest cited prior art to claim 16 is to Sakai, Katsuo et al. (US 20040250775 A1)  who teaches providing one or more precursor materials (28, 34; Figure 1,3) to a deposition chamber (12b; Figure 1,3); monitoring (“control device”; throughout; claims 6,18) a composition (“concentration”; throughout; claims 6,18) of a gas exiting the deposition chamber (12b; Figure 1,3); transporting the gas exiting the deposition chamber (12b; Figure 1,3) back into the deposition chamber (12b; Figure 1,3) via a circulation system (36; Figure 1,3); and controlling (“concentration”; throughout; claims 6,18) i) the providing of the one or more precursor materials (28, 34; Figure 1,3), and ii) the transporting of the gas back into the deposition chamber (12b; Figure 1,3) based on the monitored composition (“concentration”; throughout; claims 6,18) of the gas exiting the deposition chamber (12b; Figure .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150196870 A1
US 20150125591 A1
US 20140290859 A1
US 20130186859 A1
US 20120186604 A1
US 20120031266 A1
US 20110300695 A1
US 20110005681 A1
US 20090246105 A1
US 20090238972 A1
US 20090159423 A1
US 20090101069 A1
US 20090074646 A1
US 20090061648 A1
US 20090017206 A1

US 20080081130 A1
US 20060102282 A1
US 20060033893 A1
US 20050145333 A1
US 20050109419 A1
US 20040255854 A1
US 20040250775 A1
US 20040157347 A1
US 20040043544 A1
US 20040002170 A1
US 20030181060 A1
US 20030038929 A1
US 20030036272 A1
US 20030007917 A1
US 20020192369 A1
US 20020022087 A1
US 20010050096 A1
US 8657958 B2
US 8591634 B2
US 8415237 B2
US 8344627 B1
US 8343592 B2

US 8026159 B2
US 7258725 B2
US 6942891 B2
US 6884738 B2
US 6782907 B2
US 6716477 B1
US 6701202 B2
US 6673323 B1
US 6605134 B2
US 6527884 B1
US 6365229 B1
US 6224677 B1
US 6217633 B1
US 5958138 A
US 5944049 A
US 5565038 A
US 5401316 A
US 4468283 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716